Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to application filed on 12/3/2019. Claims 1-20 are pending examination.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to an electronic device comprising: a narrowband internet of things (NB-IoT) circuit; a shared central processor to control the narrowband internet of things circuit; a shared memory to store data or code from the shared central processor; and a communicator controlled by the shared central processor, wherein the communicator stores the data or the code in the shared memory., classified in CPC H04W4/80.

II. Claim 14-19, drawn to drawn to an electronic device comprising: a shared central processor to transmit and receive code to and from an external storage device during a booting period from a first time to a third time. and to transmit or receive data to and from the external storage device during a data transfer period from a third time to a fourth time;  Attorney Docket No.: 275/1 155 00 - 25 - a narrowband internet of things circuit that is booted at a second time between the first time and the third time, the narrowband internet of things circuit to receive the data during a paging time between a fifth time and a sixth time after the , classified in CPC H04W4/70
III. Claim 20 is drawn to An electronic system, comprising: an integrated circuit including a narrowband internet of things circuit and a communicator; a bus connected to the integrated circuit, the bus to transmit and receive data and code; and an application processor to transmit and receive the data and the code through the bus, wherein the integrated circuit includes a shared central processor and a shared memory connected to the narrowband internet of things circuit and the communicator, classified in CPC G08B 25/10.

The inventions are independent or distinct, each from the other because:
Inventions 1, 2 and 3 are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the subcombination has separate utility such as transmitting and receiving code during a particular booting period and a bus for transmitting and receiving code. .
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SARGON N NANO/Primary Examiner, Art Unit 2457